IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ROGER LEE STONE II,

                Appellant,

 v.                                                       Case No. 5D16-4066

MONIKA LIND ANDERSON,

                Appellee.

________________________________/

Opinion filed December 1, 2017

Appeal from the Circuit Court
for Orange County,
Bob Leblanc, Judge.

Jeffrey A. Conner, Winter Garden, for
Appellant.

F. W. Blankner, Jr., of Ali & Blankner,
Orlando, for Appellee.


PER CURIAM.

       Roger Lee Stone II appeals the trial court’s order denying his exceptions to the

Report and Recommendation of General Magistrate. We agree that the child support

amount was erroneously calculated because Stone was to receive approximately 136

overnights per year with the minor child, not 103 overnights as utilized in the child support

calculations.
      We conclude that the other issues raised on appeal are without merit.

      AFFIRMED, in part; REVERSED, in part; and REMANDED for recalculation of

child support award.




PALMER, TORPY and EVANDER, JJ., concur.




                                          2